DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2014/0330431A1 to Hollander et al. (hereinafter “Hollander”).
Regarding claim 1, Hollander discloses a walking assistance device configured to assist a user, the walking assistance device comprising (Fig. 1 joint torque augmentation system 10): 
	a hip joint actuator (Fig. 3 actuator 36; Paragraph 0042 discloses actuator provides force to hip joint); 
	an upper thigh frame connected to the hip joint actuator (Fig. 3 pulley cable support 82 hip
adjustment support 84 are taken together to comprise an upper thigh frame connected to the actuator 38 via cable 44), the upper thigh frame configured to rotate about a first axis in response to power received from the hip joint actuator, and to rotate about a second axis intersecting the first axis (Paragraph 0037 and 0062-0064 disclose the augmentation system provides multidirectional force/torque via the actuator; Paragraph 0064 “Linkage assembly 32 allows for hip extension and flexion in the sagittal plane. Linkage assembly 32 further allows for hip adduction and abduction in the coronal plane.” Examiner takes the flexion (forward/backward) motion to be the first axis, and abduction/adduction (side to side) to be the second axis; support 82 allows for first axis rotation and link
84 allows for second axis rotation perpendicular to the first axis);
	a motion frame connected to the upper thigh frame, the motion frame including a plurality of segment frames configured to rotate relative to each other based on a shape of a thigh of the user (Fig. 4B outer pulley 92 and thigh link 80 [taken together to be the motion frame] comprise the semgment frames and are connected to support 82); and 
	a lower thigh frame connected to the motion frame (Fig. 4B thigh link 80 is connected to support panel 68).  

    PNG
    media_image1.png
    580
    837
    media_image1.png
    Greyscale

Regarding claim 2, Hollander discloses the walking assistance device of claim 1, and further discloses wherein the plurality of segment frames comprise: an upper segment frame connected to the upper thigh frame (Fig. 4B outer pulley 92 is taken to be the upper segment frame and is connected to support 82); and a lower segment frame connected to the lower thigh frame, the lower segment frame configured to rotate relative to the upper segment frame (Fig. 4B thigh link 80 is taken to be the lower segment frame and is connected to support panel 68 and are capable rotation via joint 110).  
Regarding claim 3, Hollander discloses the walking assistance device of claim 2, and further discloses wherein the upper segment frame is integrally formed with the upper thigh frame (Examiner notes law insider defines “integrally formed” to mean “connected together so as to make up a single complete piece or unit, or so as to work together as a single complete piece or unit”; pulley 92 is connected to support 82 to make a single piece), and the lower segment frame is integrally formed with the lower thigh frame (thigh link 80 is connected to support panel via joint 112 to make a single piece).
Regarding claim 4, Hollander discloses the walking assistance device of claim 2, and further discloses wherein the upper segment frame is detachably connectable to the upper thigh frame (Fig. 4B outer pulley 92 is detachably connectable to support 82 via system joint 94), and the lower segment frame is detachably connectable to the lower thigh frame (Fig. 4B thigh link 80 detachably connectable to support panel 68 via joint 112).  
Regarding claim 5, Hollander discloses the walking assistance device of claim 2, and further discloses wherein the motion frame further comprises: an elastic body (Fig. 3 linkage assembly 32 which examiner takes to include both belt 64 and strap 66) including a first end portion fixed to the upper segment frame (Fig. 3 belt 64 is fixed to pulley 92) and a second end portion fixed to the lower segment frame (Fig. 3 strap 66 is fixed to thigh link 80; Examiner notes Paragraph 0056 discloses linkage
assembly may be made from polyamide and nylon, both of which are elastic as defined by ScienceDirect;
and ABS may be between 5-30% butadiene [an elastomer] which makes materials made out of ABS have
elastic properties according to researchgate.net)).  
Regarding claim 6, Hollander discloses the walking assistance device of claim 5, and further discloses wherein the motion frame further comprises: a rotary shaft configured to connect the upper segment frame and the lower segment frame such that the rotary shaft is parallel to the second axis (Fig. 3 joint 110 is aligned to be parallel with the abductive/adductive axis as defined in rejection for claim 1), wherein the elastic body is configured to enclose the rotary shaft (Joint 110 is enclosed by belt 64 and strap 66; Examiner notes that according to Collins dictionary enclose is defined as “to contain or hold” and here linkage assembly contains the joint and thus the joint is enclosed by the linkage assembly).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of US20180147108A1 to Lee et al. (hereinafter “Lee”).
Regarding claim 7, Hollander discloses the walking assistance device of claim 5, but does not disclose wherein the motion frame further comprises: a stopper configured to restrict an angle of rotation of the upper segment frame with respect the lower segment frame. However, Lee
demonstrates it was known in the art before the effective filing date of the claimed invention to use a
stopper between two frames (Fig. 8 stopper 26 sets an angle between the side link 212 relative to rotary
link 211).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the joint between the thigh link and pulley of Hollander to
include a stopper, as taught by Lee, in order to prevent backward tilt of a supporting frame (Paragraph
0105).
Regarding claim 8, Hollander in view of Lee discloses the walking assistance device of claim 7, and Lee further discloses wherein the stopper extends from a first one of the upper segment frame
and the lower segment frame toward a second one of the upper segment frame and the lower
segment frame (The device of Hollander as modified by Lee would have Lee’s stopper 32 inserted into
Hollander’s joint 110 which connects the previously defined upper and lower segment frames (see claim
1 rejection); Thus examiner notes the stopper would naturally extend from the lower segment toward
the upper segment and vice versa along its structure).
Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 9, Hollander, the closest prior art of record, discloses the walking assistance device of claim 1, but by itself nor in combination with any prior art made of record does not disclose “wherein the plurality of segment frames comprise: a first segment frame; a second segment frame rotatably connected a first end of first segment frame; a third segment frame rotatably connected to a second end of the first segment frame; a fourth segment frame rotatably connected to the second segment frame; and 21Atty. Dkt. No. 9587DM-000390-US a fifth segment frame rotatably connected to the third segment frame and the fourth segment frame, wherein the upper thigh frame is connected to the second segment frame”. Furthermore it would not be obvious to modify Hollander with such features. The device of Hollander has a motion frame which can move in multiple directions but the motion frame of Hollander has a belt (thigh strap 80) which requires tension to transmit the torque forces provided by the hip actuator. If one were to modify the linkage assembly of Hollander to have the segmented frame structure there would be no rigidity and thus poor translation of actuated force from the device to the leg of the user. Thus there would be destruction of functionality and to incorporate the segmented frames would require significant redesign to ensure the device can provide user gait assistance. Absent any new prior art made of record, it would not have been obvious to one having ordinary skill in the art to make such modifications.
	Regarding claim 16, Hollander, the closest prior art of record, discloses a walking assistance device configured to assist a user, comprising (US2014/0330431A1 to Hollander et al. Fig. 1 joint torque augmentation system 10): an upper thigh frame (Fig. 3 pulley cable support 82); a lower thigh frame (Fig. 3 support panel 68); and a motion frame connected between the upper thigh frame and the lower thigh frame (Fig. 4B outer pulley 92 and thigh link 80 [taken together to be the motion frame] is connected to support 82 and support 68). However, Hollander by itself nor in combination with any prior art of record discloses “the plurality of segment frames configured to determine an angle between the upper thigh frame and the lower thigh frame by rotating relative to a neighboring one of the plurality of segment frames to adjust a relative angle with respect to the neighboring one of the plurality of segment frames based on a shape of a thigh of the user”. Furthermore, it would not be obvious to modify Hollander with such features. The device of Hollander has a motion frame which can move in multiple directions but the motion frame of Hollander has a belt (thigh strap 80) which requires tension to transmit the torque forces provided by the hip actuator. The pieces of the motion frame may move with respect to one another, but the upper and lower thigh frames in Hollander are meant to remain stationary. If one were to modify the linkage assembly such that the upper and lower thigh frames would move in response to the motion frame, then functionality of the gait assistive device would be destroyed as the assistive force would dissipate travelling through a non-rigid path. Also significant redesign would be required to ensure the force would be properly transmitted to the user. Absent any new prior art made of record, it would not have been obvious to one having ordinary skill in the art to make such modifications. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20180193172-A1 to Smith; US-20180098907-A1 to Aguirre-Ollinger; US-20170367852-A1 to Kazerooni; US-20170181917-A1 to Ohta; US-20170027735-A1 to Walsh; US-20170020692-A1 to Lee; US-20150336265-A1 to Choi; US-20150196403-A1 to Kim; US-20130204168-A1 to Bombard; US-20130012852-A1 to Imaida; US-20100094188-A1 to Goffer; US-20080108918-A1 to Joutras; US-20040158175-A1 to Ikeuchi; US-10064779-B2 to Ha; and US-20180296422-A1 to Sawicki.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785